Title: To Alexander Hamilton from Theodore Sedgwick, 16 October 1788
From: Sedgwick, Theodore
To: Hamilton, Alexander


Stockbridge [Massachusetts] 16. Octr. 1788
My dear Sir,
Your favor of the 9th. I have this moment recd. and detain the post while, that I may make a very few observations on a subject I conceive highly interesting to the efficient operations of the future government.
Mr. Adams was formerly infinitely more democratical than at present and possessing that jealousy which always accompanies such a character, he was averse to repose such unlimited confidence in the commander in chief as was then the disposition of congress.
Mr. Adams is not among the number of my particular friends, but as a man of unconquerable intrepidity & of incorruptible integrity, as greatly experienced in the interests and character of this country, he possesses my highest esteem. His writings shew that he deserves the confide⟨nce⟩ of those who wish energy in government, for although those writings are tedious and unpleasant in perusal yet they are evidently the result of deep reflection and as they encounter popular prejudices are an evidence of an erect & independent spirit.
Lincoln & Knox I love, their characters too I respect, but it is now too late to push in this State the interest of either. The minds of all men here seem to be fixed either on Adams or Hancock.
Our Legislature meet on the 29th. From Boston I will early write you on the subject & am with sincere regard
Yours affectly—
Theodore Sedgwick
Hon Mr. Hamilton:
